DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
	The interview summary of 4/15/22 included an email correspondence from applicant. There was an issue in attaching the email correspondence to that interview summary which the examiner did not catch. In order to ensure the record is complete and accurate, attached to this office action is the email correspondence from applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 19-22, 25-26, 28 and 34-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 has been amended to recite a double layer panel formed by a first group of members and a second group of members arranged at an angle offset to the members of the first group. In the arguments and from the teaching of the specification, it is clear applicant is referring to the embodiment shown in figure 1c and in paragraphs 32-36 and 63-65. The disclosure of the specification is for the use of two panels that are placed in series, parallel to one another and spaced apart from one another. Each panel is made of a first group of members and a second group of members. Thus, it is clear from the teaching of the specification that the disclosed double layer panel is in fact a panel formed by superimposing one panel on a  separate panel in spaced relationship to each other. The specification does not provide support for the recited double layer panel formed from a first group of members and a second group of members where the first and second group of members makes up both of the layers of the double layer panel. Additionally, lines 16-17 requires the first and second groups of members lie in the same plane. A double layer panel, that is made of a first and second layer cannot have the first and second groups of members making up both layers in the same plane as each layer of the double layer panel would necessarily lie in a separate plane. The specification as originally filed does not provide sufficient direction as to how a double layer panel can be made in accordance with the claimed structure. Applicant has not provided any working examples of the claimed configuration and undue experimentation would be required by one of ordinary skill in the art to make the invention as claimed.
Claim 28 recites the similar limitations to claim 1 and is rejected for the same reasons stated above.
For claims 1 and 28, the recited double layer panel is assumed to be formed by a first and second panel, where each panel is formed by a series of a first and second group of members as this would be consistent with the disclosure as originally filed.

Claims 34 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 34 and 38 each recite the first and second groups of members are spaced at least 3mm apart thereby causing a visible light transparency through the double layer panel of at least 40%. The only mention in the written description of a light transparency of 40% is in paragraph 72. There is no link in the specification as originally filed for a spacing of at least 3mm for a transparency of 40%. This paragraph correlates a visible light transparency of 40% with less than 10% of the water dripping through the apertures sized x=y=7mm. Figure 4c shows visible light transparency % with water trough mesh % but does not correlate the light transparency with a spacing of the first and second members.

The additional claims are rejected a depending from claim 1 or 28.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 19-22, 25-26 and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said panel" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said double layer panel”.
Claim 6 recites the limitation "said panel".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said double layer panel”.
Claim 7 recites the limitation "said panel".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said double layer panel”.
Claim 19 recites the limitation "said panel".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said double layer panel”.
Claim 20 recites the limitation "said panel".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said double layer panel”.
Claim 22 recites the limitation "said panel".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said double layer panel”.
	Claim 25 recites at least two panels. It is unclear if applicant is reciting at least two double layer panels or if applicant is reciting the double layer panel comprises at least two panels. For examination purposes the double layer panel is assumed to be comprised of two panels.
	Claim 34 recites the first group of members and the second group of members are spaced at least 3mm apart. It is unclear if the first group of members are spaced apart from each other by 3mm, or if the second group of members are spaced apart 3mm from each other of if the first group of members are spaced 3mm apart from the second group of members. For examination purposes the first group of members are assumed to spaced 3mm apart from each other and the second group of members are assumed to be spaced 3mm apart from each other.
Regarding claims 35-37, claim 35 recites a first panel of the double layer panel and claim 36 recites a second panel of the double layer panel. However, claim 1 recites the double layer panel is formed as an integral unitary panel. It is unclear how the double layer panel can be formed as an integral unitary panel and simultaneously also have a first and second panel. Based on the disclosure the double layer panel is clearly formed of two distinct panels and this is what is assumed for the purposed of examination.
Claim 38 recites the limitation "said panel".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said double layer panel”.
	Claim 38 recites the first group of members and the second group of members are spaced at least 3mm apart. It is unclear if the first group of members are spaced apart from each other by 3mm, or if the second group of members are spaced apart 3mm from each other of if the first group of members are spaced 3mm apart from the second group of members. It’s further unclear as the claim also recites x=y=4mm where x and y define the apertures sides, which are defined by the spaces between the first and second groups of members as shown in figure 3b. Thus, there appears to be a recitation of an overlapping range required by the claim. If the first limitation of x=y=4mm is met then the second requirement of 3mm would appear to be met and thus for examination purposes the limitation of x=y=4mm will be assumed to control.
	Regarding claim 34, similar to claim 38, the claim recites the spacing between the first and second group of members is at least 3mm. There appears to be a recitation of an overlapping range required by the claim. If the first limitation of x=y=4mm is met then the second requirement of 3mm would appear to be met and thus for examination purposes the limitation of x=y=4mm will be assumed to control.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 19-22, 25, 26, 28, 34-36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2014/0034580 in view of Koch et al. US 2015/0290571.

Claims 1 and 28, Chen teaches an apparatus comprising a double layer panel (26 and 80 or 90, or 80 and 90) formed by a series of members (29 or see fig. 4) which are respectively located and formed so as to define a plurality of apertures (30 or see fig. 4) in the double layer panel which pass between a first face (28 or see fig. 4) and an opposing second face (27 or see fig. 4) of the double layer panel, wherein the double layer panel is formed by a first panel (26, 80 or 90) and a second panel (26, 80 or 90), each of the first and second panels are formed as an integral unitary panel with a first group of members (29 or see fig. 4) which are spaced apart and arrange substantially in parallel and a second group of members (29 or see fig. 4) which are spaced apart and arrange substantially parallel and the second group of members are arranged at an angle offset to the members of the first group of members so as to form a mesh with a repeating pattern across the first and second panels, the double layer panel first face located so as to act as an impact surface on which liquid can impact and the double layer panel is located to lie at an angle to a horizontal plane which is greater than 20 degrees and the first face (28 or see fig. 4) is a planar surface formed by the first and second groups of members which lie in the same plane (Figure 3 and 4 of Chen clearly show a planar surface and the outlet face of the material 26 forms a planar surface within the plane containing the fibers 29 running both horizontally and vertically) (fig. 1-5, 18). The recitation of the apparatus for the at least partial collection/movement of liquid across a surface thereof and allowing the majority of the liquid which impacts on the first face to pass across the first face to one or more edges of the double layer panel and not pass through the plurality of slots and/or apertures are recitations of intended use and do not provide any further structural limitations the apparatus. Chen does not teach the recited angle of offset of the respective members. 
Koch teaches an apparatus comprising a panel formed by a series of members that define a plurality of slots in the panel which pass between a first and second face of the panel, the panel is an integral unitary panel with first and second groups of members spaced apart and arranged, respectively, in parallel that form a repeating pattern across the panel where the angle of offset of the respective members is 50-60 degrees (fig. 1, 3, paragraph 14). Providing a panel with first and second member offset with respect to each other as recited is a known technique in the art, as demonstrated by Koch, and would have been well within the normal capabilities of one of ordinary skill in the art and the arrangement of Koch allows for the through openings to be held constant such that even during operation the permeability and the support properties cannot change (paragraph 14). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The recitation of the double layer panel not being used as part of a filtration system is merely a recitation of how the double layer panel is used and does not provide any further structural limitations to the apparatus.
Claims 6, 20, 21, 25-26, 35-36 and 39-40, Chen further teaches the members are arranged so as to form a series of substantially parallelogram shaped apertures (30 or see fig. 4) across the double layer panel (fig. 1-5, 18); at least a surface of one of the first or second panels is subjected to a surface plasma treatment (paragraph 75); the double layer panel comprises two panels (26, 80. 90) provided substantially in parallel and spaced apart by a predetermined distance (fig. 1-5, 18, paragraph 66); the two panels are provided with mesh patterns of different configurations (1-5, 18, paragraph 59, 66); a first panel (80) of the double layer panel comprises junctions occurring at intersections between the first group of member and the second group of members (fig. 4) and a second panel (90) of the double layer panel comprises identical features to the first panel (fig. 4).
Claims 7, 34 and 38, Chen teaches as obvious the apparatus of claim 1 and 28 but does not teach the recited size of the apertures or the spacing between the first and second group of members. The recited size of the apertures is merely a recitation of a change in the relative size and shape of the apertures. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
Claim 19, Chen teaches at least one panel would be breathable, as it has apertures in it (fig. 1-5, 18).  The recitation of the mesh structure being used for the diversion of a liquid that impacts the surface is merely a recitation of intended use that does not provide any further structural limitations.
Claim 22 recites at least the first surface of the panel acts as a switching surface being oleophobic, oleophilic, hydrophilic and/or hydrophobic.  A panel of Chen is taught as being hydrophilic (paragraph 12) and will therefore meet the limitations of the claim.  A panel of Chen will also be breathable as it has apertures in it (fig. 1-5, 18).  The recitation of the mesh structure being used for the diversion of a liquid is merely a recitation of intended use that does not provide any further structural limitations.

Claim(s) 37 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2014/0034580 in view of Koch et al. US 2015/0290571 as applied to claims 36 and 40 above, and further in view of Goldman US 7,993,520.
Chen in view of Koch teaches a first and second panel but does not teach specifically teach the panels being offset.
Goldman teaches a double layer panel including a first mesh panel (302) and  second mesh panel (304), a mesh will have apertures defined by junctions between first and second groups of members, where the first and second panels have identical features and the first panel and the second panel are offset such that the junctions of the first panel are positioned over the slots/apertures of the second panel (fig. 3). It would have been obvious to one of ordinary skill in the art to offset the first and second panels as this provides a multi-layer redundant architecture to achieve a desired absolute pore size using a mesh size with a larger pore size than the desired pore size to prevent blinding (col. 8, lines 1-10). Goldman does not explicitly teach the junctions being positioned over a center of the slots/apertures. Such a configuration would have been well within the capabilities of one of ordinary skill in the art based on the teaching to offset the panels, per the teaching of Goldman, as this would be merely optimizing the offset between the two panel to achieve the desired absolute pore size. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 1, 6-7, 19, 22, 25-26, 28 and 34-36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons US 5,617,681 in view of Koch et al. US 2015/0290571.

Claims 1 and 28, Lyons teaches an apparatus (10) comprising a double layer panel (24) formed by a series of members which are respectively located and formed so as to define a plurality of apertures in the double layer panel which pass between a first face and an opposing second face of the double layer panel, wherein the double layer panel is formed by a first panel (at one side of the structure (10) (fig. 2)) and a second panel (at the opposite side of the structure (10) (fig. 2)), each panel is formed as an integral unitary panel with a first group of members  which are spaced apart and arrange substantially in parallel and a second group of members which are spaced apart and arrange substantially parallel and the second group of members are arranged at an angle offset to the members of the first group of members so as to form a mesh with a repeating pattern across the double layer panel, the double layer panel first face located so as to act as an impact surface on which liquid can impact and the double layer panel is located to lie at an angle to a horizontal plane which is greater than 20 degrees and the first face is a planar surface formed by the first and second groups of members  which lie in the same plane, Lyons teaches the mesh being a molded mesh, which one of ordinary skill in the art would readily recognize as having the first and second groups of members being arranged co-planar (fig. 1-14, col. 4, lines 42-51, col. 7, lines 31-44). The recitation of the apparatus for the at least partial collection/movement of liquid across a surface thereof and allowing the majority of the liquid which impacts on the first face to pass across the first face to one or more edges of the panel and not pass through the plurality of slots and/or apertures are recitations of intended use and do not provide any further structural limitations the apparatus. Lyons teaches the apparatus as part of a roof or wall of a building (fig.1-14, abstract). Lyons does not teach the recited angle of offset of the respective members.
Koch teaches an apparatus comprising a panel formed by a series of members that define a plurality of slots in the panel which pass between a first and second face of the panel, the panel is an integral unitary panel with first and second groups of members spaced apart and arranged, respectively, in parallel that form a repeating pattern across the panel where the angle of offset of the respective members is 50-60 degrees (fig. 1, 3, paragraph 14). Providing a panel with first and second member offset with respect to each other as recited is a known technique in the art, as demonstrated by Koch, and would have been well within the normal capabilities of one of ordinary skill in the art and the arrangement of Koch allows for the through openings to be held constant such that even during operation the permeability and the support properties cannot change (paragraph 14). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The recitation of the panel not being used as part of a filtration system is merely a recitation of how the panel is used and does not provide any further structural limitations to the apparatus.
Claims 6, 19, 22, 25, 26, 34-36 and 38-40, Lyons further teaches the members are arranged to form a series of diamond, parallelogram or polygon shaped apertures (fig. 1-14); the panel is breathable via the plurality of slots (fig. 1-14); the first surface of the panel will have some hydrophobicity or hydrophilicity and is a breathable mesh through the apertures (fig. 1-14); at least two panels are provided substantially in parallel and spaced apart by a predetermined distance (fig. 1-14); the at least two panels are provided with patterns of apertures of different configurations as the various panels of Lyons will have apertures that do not line up exactly with the apertures of another panel (fig. 1-14); and a first panel of the double layer panel comprises junctions at intersections between the first and second groups of members and a second panel of the double layer panel comprises identical features to the first panel as they are made of the same material and have the same pore size (fig. 1-14).
Claims 7, 34 and 38, Lyons teaches as obvious the apparatus of claim 1 and 28 and teaches the opening in the mesh can have various sizes (col. 4, lines 42-51) but does not teach the recited size of the apertures. The recited size of the apertures is merely a recitation of a change in the relative size and shape of the apertures. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).

Claims 1, 6-7, 19, 22, 25, 28, 34-36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cagle US 2011/0132274 in view of Chen US 2014/0034580 and Koch et al. US 2015/0290571.

Claims 1 and 28, Cagle teaches an apparatus including a double layer panel (15) formed by a series of members which are respectively located and formed so as to define a plurality of apertures in the double layer panel which pass between a first face and an opposing second face of the double layer panel, wherein the double layer panel is formed by a first panel (16) and a second panel (15a), each panel is formed as an integral unitary panel so as to form a mesh (paragraph 13), the double layer panel first face located so as to act as an upper facing impact surface on which a liquid may impact and the double layer panel is located to lie at an angle to a horizontal plane which is greater than 20 degrees (fig. 1-5). Cagle teaches the double layer panel is a mesh material but does not specifically teach a first and second group of members. One of ordinary skill in the art would recognize the ordinary meaning of the mesh (a woven knit, or knotted material of open texture with evenly spaced holes, Merriam Webster) would include a first group of members which are spaced apart and arranged substantially in parallel and a second group of member which are spaced apart and arranged substantially in parallel and the second group of members are arranged at an angle offset to the members of the first group of members with a repeating pattern across the panel. Cagle teaches a mesh but does not specifically teach a first face being a planar formed by the first and second groups of members which lie in the same plane. The recited mesh structure is very well known in the art as molded mesh or netting and is demonstrated by Chen (fig. 4, (90)). The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Cagle does not teach the recited angle of offset of the respective members.
Koch teaches an apparatus comprising a panel formed by a series of members that define a plurality of slots in the panel which pass between a first and second face of the panel, the panel is an integral unitary panel with first and second groups of members spaced apart and arranged, respectively, in parallel that form a repeating pattern across the panel where the angle of offset of the respective members is 50-60 degrees (fig. 1, 3, paragraph 14). Providing a panel with first and second member offset with respect to each other as recited is a known technique in the art, as demonstrated by Koch, and would have been well within the normal capabilities of one of ordinary skill in the art and the arrangement of Koch allows for the through openings to be held constant such that even during operation the permeability and the support properties cannot change (paragraph 14). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The recitation of the apparatus for the at least partial collection/movement of liquid across a surface thereof and allowing the majority of the liquid which impacts on the first face to pass across the first face to one or more edges of the panel and not pass through the plurality of slots and/or apertures are recitations of intended use and do not provide any further structural limitations the apparatus.
The recitation of the panel not being used as part of a filtration system is merely a recitation of how the panel is used and does not provide any further structural limitations to the apparatus.
Claim 6, one of ordinary skill in the art would recognize that the members would form a series of parallelogram or polygon shaped apertures across the panel, given the ordinary meaning of the word mesh.
Claims 7, 34 and 38, Cagle teaches as obvious the apparatus of claim 1 but does not teach the recited size of the apertures or the offset angle of the members. The recited size of the apertures and offset angle of the members is merely a recitation of a change in the relative size and shape of the apertures. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
	Claims 19, 25, 35-36 and 39-40, Cagle further teaches the panel is breathable via the apertures and is waterproof (paragraph 13); the panel comprises two panels (15, 15a) that are substantially in parallel and spaced apart by a predetermined distance (fig. 3); a first panel (16) of the double layer panel comprises junctions occurring at intersections between the first group of members and the second group of members and a second panel comprises identical features to the first panel, both panels being a mesh material with junctions (paragraph 13).
	Claim 22, the panel of Cagle will inherently have some measure of hydrophilicity or hydrophobicity and will therefore meet the limitations of the claim.

Response to Arguments
Applicant's arguments filed 10/5/22 have been fully considered but they are not persuasive.
Applicant argues that none of Chen, Koch, Lyons of Cagle teach a double layer panel. Chen, Lyons and Cagle teach double layer panels as detailed in the body of the rejection above.
Regarding claim 7, applicant argues that the micro size of the pores appears to the major structural difference that allows the pores to behave as a filtration system. This may be true for the layer (26) of Chen, but the other layers (80, 90) do not require micro sized pores.
Regarding claims 34 and 38, applicant argues that the space between the first group of members and the second group of members being 3mm is critical to cause a visible light transparency of at least 40% and points to figure 4a. However, figure 4a shows the relationship between the pore size with the water trough mesh %. Figure 4c shows the relationship between the light transparency and the water trough mesh % but indicates the pore size is 7mm (paragraph 72). It is further noted that figure 4b shows the relationship between the spacing between the layers and the water trough double layer % but there are not numbers on the x-axis and it is therefore unclear what spacing between the layers corresponds to the various water trough double layer %. Additionally, figures 4a and 4c only show what would be expected, as the pore size and visible light transparency increase the mesh % goes up because the aperture are bigger and would allow more fluid to pass through. Thus, applicant has not provided sufficient evidence or showing of criticality to the claimed dimensions of the claimed invention. A combination of the various dimensions, pore size, light transparency, distance between layers, etc. may be critical in combination but there are no claims that capture these various configurations in combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778